Robinson, J.
(dissenting in part). This is an appeal from a negligence judgment for $3,291. The case was tried by the court without a jury, and the judgment is based on findings of fact and conclusions of law.
As it appears, on June 6, 1914, at Vineyard, Texas, the plaintiffs shipped to themselves at Dickinson, North Dakota, some twenty carloads of scrub or dogie cattle, — steers and heifers one and two years old, average weight 300 pounds. The shipping was in twenty cars. On June 12, at Oakes, North Dakota, defendant receives on its cars for shipment to Dickinson all of the surviving animals. They were put on fourteen ears. The cars were shipped with a caretaker, the shippers agreeing to load and unload, feed and water, the stock while in transit, and to furnish for that purpose one or more attendants. The animals were promptly shipped to Dickinson, where they arrived at 7 a. m., June 13th. Then, by reason of some default, they were detained nearly three hours before shipment to the real destination at Eland, a prairie station 4 miles west from Dickinson. About 12 a. m. the poor dogie animals were unloaded, and soon after there set in a severe cold rain storm which continued for eight hours and until the rainfall was nearly 2 inches. The next morning the plaintiffs *481«Granted 100 of the animals dead on the prairie. They claimed that the loss was due to the delay at Dickinson, by which the animals were exposed to the storm before they had time to fill up on the grass. The «ourt found as a fact that on June 12th the plaintiffs gave due notice to the agent and the yardmaster at Dickinson that the cattle should he taken right to Eland, and that by neglect of defendant, and its servants the train load of cattle remained on the track in Dickinson from 1 .until 10 a.‘ m. ; that there was no reason for the delay other than the negligence of -defendant, and that if the cattle had been unloaded .at Eland two or three hours before the rain storm they could have filled up on the grass so as to withstand the storm, and that in consequence 100 head of the’cattle died; that the cattle were worth $22.50 per head, plus $3.JO per head for freight, feed and expense; that the total value of the one hundred head was $2,590, for which judgment was rendered, with costs. In two respects the finding is clearly wrong: (1) The evidence does not show that the delay was the cause of the total loss; (2) the evidence does not show that the dead animals were worth $22.50, or any sum exceeding $5 or $10. Indeed there is no evidence of value only such as may be inferred from the cost price of the whole bunch and the description and condition of the animals, and it is quite preposterous to assume that the dead animals were of the same value as those that lived. All along the road from the point of shipment at Vineyard, Texas, the weakest and poorest of the animals were dying, while the strongest survived. The animals were yearlings •or coming-two years old steers and heifers, cattle picked up from the tick infested' district .of Texas. They were known as scrubs or dogies, .and their average weight was three hundred pounds. Each animal was infected with a thousand or more ticks which burrowed into its little hide and sapped its life blood. The tick is the great curse of Texas. To rid the animals of ticks they were twice dipped over the head in a strong arsenical solution. One dipping was at Vineyard just as the animals were loaded onto the cars; and the other was at Addington, Oklahoma. At each dipping some of the weaker animals had to be hauled out of the dip or vat and the weaker animals were more or less affected by the poison permeating the hide where it was partly punctured by the ticks, and by the poisonous water which they imbibed when dipped. An expert veterinarian held a post mortem on *482one of the animals and he testified: On opening the animals the appearance was of profound anemia (bloodlessness). In the stomach and intestines there was found lacerations of the mucous membrane. There was a lack of fat; there was no kidney fat whatever. The carcass was emaciated. In my opinion the cause of death was chronic arsenical poison. He says: In my judgment the death loss was due to a combination of circumstances. The cattle were too thin, weak, and emaciated before shipment, and the dipping would have more effect on the weaker animals; they would swallow more of the poison dip than the strong ones.
Then such of the cattle as did not get water at Oakes went about three days without water, and they- could much better go that length of time without food.
At Oakes the number of cattle loaded was 955. Cattle were dying all along the route. At Oakes sixteen were counted dead and forty were put into a hospital car. The cattle were unloaded at the Northwestern stockyards. However, most of the animals did not get food or water or a place to rest without lying down in 4 or 5 inches of mud. The result of it all was that when the cattle were loaded on the Northern Pacific cars at Oakes they were not in shipping condition, and a large portion of them were in a starving and famished condition, which continued to grow worse and worse until they arrived at Dickinson and Eland. Then 100 of the animals were at the point of death. Their vitality was exhausted and within twenty-four hours they died. There is no sense or reason in claiming that the average value of the dying animals was the same as the surviving; on the contrary, they ■were practically -worthless, and the chances are that most of them would have died even if they had been carried on to Eland without any delay at Dickinson. The 100 animals were at the point of death. They had n.ot strength to stand up and graze, and it is shown that grass does not give any immediate relief to a famished animal. The food must have some time to digest before it can be assimilated and turned into nourishment. The plaintiffs must charge the loss mainly to their own negligence and want of care. They had an attendant in charge of the animals, but there is no showing that he was furnished with any money to buy feed or water, or that he was in any way efficient; and when the weaker animals arrived at Dickinson and at Eland the *483plaintiffs did not offer them any nourishment or relief whatever. They were just turned out to live or die. Under such circumstances it is very, doubtful if the plaintiffs are .entitled to recover anything. The most they should be allowed is $500 damages for delay at Dickinson. The judgment should be accordingly reduced and modified.